Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant’s correspondence received on 1/31/22 has been entered.  Claim 20 is new Claims 1-20 are presented for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of analyzing items in a trial balance to identify items that likely correspond to data groupings.  
Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”: 
“receive the trial balance in a user specific format; 
-analyze items in the trial balance to identify a first item that likely corresponds to a first data grouping of a first data subset of the trial balance, comprising to:
- in response to a determination that a data item of the trial balance does not exactly match one identifier of a group of identifiers of the first data grouping: 
-determine a measure of similarity between the data item and the one identifier of the group of identifiers of the first data grouping; and
- in response to a determination that the measure of similarity does not match another measure of similarity between the data item and another identifier of the group of identifiers of the first data grouping, provide an identifier of the group of identifiers of the first data grouping as the matching identifier, the identifier being associated with the closest similarity identified measure of similarity among the group of identifiers of the first data grouping;
- analyze items in the trial balance to identify a second item that likely corresponds to a second data grouping of a second data subset of the trial balance; and 
-provide information to display at least a portion of the first data subset of the trial balance identified as the first data grouping and to display at least a portion of the second data subset of the trial balance identified as the second data grouping to facilitate user verification of the identification of the first data subset as the first data grouping and the identification of the second data subset as the second data grouping..”
The remaining limitations are no more than computer elements (i.e., a processor, communication interface) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “using a processor”, or “a processor configure to” language, “receive”, “analyze”, “provide” in the context of this claim encompasses the user analyzing items, looking for similarities, and listing the information manually in order to further verify the information. 
The practice of receiving, analyzing data to identify similarities, as well as providing data for verification is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the identification of the closest similarities. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, analyzing, and providing data. Thus, the claims are directed to a certain method of organizing human activity.
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that a processor is used to perform the receiving, analyzing, and providing steps.
The computer system in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (a processor configured to analyze items). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the receiving, analyzing and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that the computer system or processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eckart et al. (20050240467 A1), in view of Caldwell (2014/0095363 A1).
Re-claim 1, Eckart et al. teach a system for automatically tagging a trial balance, comprising: 
-a communication interface configured to receive the trial balance in a user specific format; and a processor coupled with the communication interface and configured to: (see e.g. paragraphs 0011, 0032 - The system according to this embodiment comprises at least one data center computer system that in turn comprises a means for electronically receiving over a communications network at least one business performance report associated with a submitter business, the at least one business performance report being in a first data format,---submitter-defined format -a business may export performance information in the form of, for example, a trial balance worksheet, which provides debit and credit balances for all balance sheet and income statement accounts to a file and will submit this information to the business performance information sharing system of the present invention.)
-analyze items in the trial balance to identify a first item that likely corresponds to a first data grouping of a first data subset of the trial balance, comprising to:  -analyze items in the trial balance to identify a second item that likely corresponds to a second data grouping of a second data subset of the trial balance; and (see e.g. paragraphs 0032, 0078, 0079 -Various analysis techniques may be performed on the converted business performance information, --the conversion map may be implemented in a data file as a table or other pairing of an identifier of a user-defined performance classification with the identifier of the corresponding standard performance classification which is stored either in the storage module 1556 or in the conversion module 1558 directly. As an example, the business may have assigned account number 110-01 to the "truck depreciation" account and account number 110-02 to the "other assets depreciation" account, whereas the "asset depreciation" account of the standard format is assigned an account number of, for example, 125.05. Therefore, the conversion map in this example may include a pair listing of (110-01, 125.05) and (110-02, 125.05), thus indicating to the conversion module 1558 that the values associated with the user-defined accounts identified by account numbers 110-01 and 110-02 should be associated with the standard account identified by account number 125.5..)
 -provide information to display at least a portion of the first data subset of the trial balance identified as the first data grouping and to display at least a portion of the second data subset of the trial balance identified as the second data grouping (see e.g. paragraphs 0011, 0083, claim 28)
Although Eckart et al. anticipate verification by a user, Eckart does not explicitly disclose the following.
However, Caldwell teaches --compare a data item of the trial balance with identifiers of a group of identifiers of the first data grouping (see e.g. paragraphs
[0043] The disclosure analyzes and assesses sample transactions from the data from the plurality of aggregators, or institutions, for example two institutions, and compare fields for a match. For example, the last 10 transactions or specified a date range, for example 30 days, 60 days, 90 days, 120 days etc. depending on the type of transaction and the regularity or occurrence of the transactions, may be compared. 
[0013] where user accounts are compared to expected or anticipated account information using fuzzy pattern matching, string matching, such as a Levenshtein model or other string matching, or crowd sourcing in accordance with the principles and teachings of the disclosure;
0017] FIG. 9 illustrates a flow chart of an implementation of a method and system for moving at least one account from one financial institution to another over a network of computers using direct access with an application programming interface to collect user account information and data where user accounts are compared to expected or anticipated account information using transaction matching and also implementing an accuracy check by the user in accordance with the principles and teachings of the disclosure;
 provide information..... to facilitate user verification of the identification of the first data subset as the first data grouping and the identification of the second data subset as the second data grouping (see e.g. paragraphs 0040, 0045, 0049-Referring now to FIG. 3, it will be appreciated that the method and system may be similar to that illustrated in FIGS. 1-2 with the following distinctions. The process of matching and merging account data and information at 340 may include matching the account data by overlaying transaction data during a certain, specified period of time to determine matches at 342. Once the account information has been matched at 342, there may be a verification process at 344 to determine whether the accounts are the same. In an implementation, the verification may be a prompt provided to a user to verify that the accounts are the same, or the verification may be financial transaction comparisons, or the verification may be some combination of the above, or any other verification process. At 346, the verified accounts may be merged into one account.
The method and system 600 may output populated form fields of the new accounts to a user at 630 for accuracy verification or confirmation by a user at 650 to merge or otherwise transfer the accounts at 660).
--in response to a determination that the data item of the trial balance does not exactly match one identifier of the group of identifiers of the first data grouping: determine a measure of similarity between the data item and the each identifier of the group of identifiers of the first data grouping;
 -identify a measure of similarity that indicates the closest similarity, wherein an identifier is associated with the closest similarity identified measure of similarity among the group of identifiers of the first data grouping; and in response to a determination that the closest similarity is not tied among a plurality of identifiers of the group of identifiers of the first data grouping, provide the identifier of the group of identifiers of the first data grouping as the matching identifier; (see e. g. paragraphs 0035, 0044, 0046, 0047 0043 The disclosure analyzes and assesses sample transactions from the data from the plurality of aggregators, or institutions, for example two institutions, and compare fields for a match. For example, the last 10 transactions or specified a date range, for example 30 days, 60 days, 90 days, 120 days etc. depending on the type of transaction and the regularity or occurrence of the transactions, may be compared. 
–the retrieved data and information from the accounts may be matched to determine whether the accounts are the same. Often the aggregated data entries will have discrepancies in form that are not an exact match even for the same transaction. In such a case, these systems may accept entries that differ within a threshold amount as the same entry, rather than seeing them as duplicate entries. In other words, if the account data and information meet a certain threshold for accuracy, which may be a predetermined threshold (such as, for example, 80% or greater field match) or a threshold determined on the fly, then the accounts are verified or confirmed as being the same account and the data and information are merged together. 
This process can be viewed as a field-by-field match or overlay. In an implementation, the system may conclude that there is a match if a certain specified percentage of the fields (or verification criteria) match or is larger than a threshold, such as 80%, or between 80% and 99%, including all percentages in between, or some other desired match success threshold. 
Depending on the threshold, which can be determined on the fly or may be predetermined based on statistical probabilities, if the match is still below a certain threshold then the match may need a human confirmation prompting and asking the user whether or not to merge the accounts.
Thus, the plurality of old accounts may be compared to the plurality of user specified anticipated accounts using a predetermined matching threshold. At 448, the process may further comprise retrieving additional old account data if the predetermined matching threshold is not satisfied and comparing old accounts to anticipated accounts using the predetermined matching threshold. 47
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Eckart et al., and include the steps cited by Caldwell, in order to implement accuracy checks when moving one or more user accounts from one institution to another over a network of computers using an optimized aggregation router (see e.g. paragraph 0016).

Re-claim 2, Eckart et al. teach a system of claim 1, wherein the trial balance is received in a spreadsheet file formatted in a format defined by an accountant of an entity of the trial balance (see e.g. paragraph 0048).

Re-claim 3, Eckart et al. teach a system of claim 1, wherein the first item is a first spreadsheet cell, the first data subset is a first column of the trial balance, the second item is a second spreadsheet cell, and the second data subset is a second column of the trial balance (see e.g. paragraph 0040).

Re-claim 4, Eckart et al. teach a system of claim 1, wherein the first item is a first column heading identifier and the second item is a second column heading identifier (see e.g. paragraphs 0064, 0079).

Re-claim 5, Eckart et al. teach a system of claim 1, wherein the first data grouping includes one of the following: account name data grouping, account number data grouping, current year balance data grouping, previous year balance data grouping, associated entity/fund data grouping, current year credit data grouping, current year debit data grouping, previous year credit data grouping, previous year debit data grouping, and leadsheet identifier data grouping (see e.g. paragraph 0049).

Re-claim 6, Eckart et al. do not teach the limitations as claimed.
However, Caldwell teaches a system of claim 1, wherein analyzing items in the trial balance to identify the first item that likely corresponds to the first data grouping includes comparing the data item of the trial balance with each of the group of identifiers of the first data grouping (see e.g. paragraphs 0043, 0045, and 0050).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Eckart et al., and include the steps cited by Caldwell, in order to implement accuracy checks when moving one or more user accounts from one institution to another over a network of computers using an optimized aggregation router (see e.g. paragraph 0016).

Re-claims 9, 11, Eckart et al. teach a system of claim 1, -- wherein the processor is further configured to import data records of the trial balance based at least in part on the identification of the first data subset as the first data grouping and the identification of the second data subset as the second data grouping. --wherein the processor is further configured to assign to a leadsheet one or more accounts identified in the trial balance (see e.g. paragraph 0079 -As an example, the business may have assigned account number 110-01 to the "truck depreciation" account and account number 110-02 to the "other assets depreciation" account, whereas the "asset depreciation" account of the standard format is assigned an account number of, for example, 125.05. Therefore, the conversion map in this example may include a pair listing of (110-01, 125.05) and (110-02, 125.05), thus indicating to the conversion module 1558 that the values associated with the user-defined accounts identified by account numbers 110-01 and 110-02 should be associated with the standard account identified by account number 125.5. ).

Re-claim 10, Eckart et al. teach a system of claim 9, wherein the data records of the trial balance include information corresponding to a financial account specified in a row of the trial balance. (see e.g. paragraph 0079).

Re-claim 17, Eckart et al. do not teach the limitations as claimed. 
However, Caldwell teaches a system of claim 11, wherein assigning to the leadsheet includes determining a Sorensen-Dice coefficient and a Levenshtein Edit Distance between the first item and a predetermined identifier of the leadsheet. (see e.g. paragraph 0048-It will be appreciated that in an implementation any of the above or any combination of the above matching models may be utilized by the disclosure, including the Levenshtein model or other string metrics without departing from the scope of the disclosure.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Eckart et al., and include the steps cited by Caldwell, in order to allow the new, more reliable, or at least, up-to-date aggregation source to have all the old data with the custom additions appended to the new data. (see e.g. paragraph 0033).

Claims 18, 19 recite similar limitations as claim 1 and are therefore rejected under the same arts and rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al. (20050240467 A1),  in view of ), in view of Caldwell (2014/0095363 A1), in further view of Official Notice (as evidenced by Bush (2015/0199352 A1) and Chalana (2007/0106705 A1)).
Re-claim 7, Eckart et al., in view of Caldwell, do not explicitly teach the system of claim 1, wherein the communication interface is configured to receive a user indication that the identification of the first data subset as the first data grouping is incorrect and the first data subset is to be identified as a third data grouping.
However, Official Notice is taken that it is old and well known in the field for users to detect misplaced items in a spreadsheet and indicate such discrepancy. For example, Bush et al. disclose “Discrepancies between expected relationships and identified relationships can be discovered. An accurate structure on which to base further data quality analysis may be determined.” (see e.g. paragraph 0021). 
Furthermore, Chalana discloses in paragraph 0040 -Confirmation of accuracy of processed results before posting allows a user to pre-validate or determine in advance whether single or multi-line items have calculation errors and/or error messages to a-priori known multi-line fixed data groupings, and/or to unknown a-priori variable data groupings). 
The indication of an incorrect data grouping minimizes data processing errors prior to posting back to the ERP related spreadsheet (see e.g. paragraph 0058 of Chalana).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eckart et al. (20050240467 A1), and further in view of Caldwell (2014/0095363 A1), in further view of Bhatt (9430801 B2).
Re-claim 8, Eckart et al., in view of Caldwell, do not explicitly disclose the limitations as claimed.
However, Bhatt et al. disclose a system of claim 1, wherein analyzing items in the trial balance to identify the first item that likely corresponds to the first data grouping includes testing items in the first data subset of the trial balance to confirm that the first data subset of the trial balance corresponds to the first data grouping. (see e.g. col. 2, lines 20-32; col. 3, lines 54-64);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Eckert et al., in view of Caldwell, and include the steps cited by Bhatt, in order to provide a more effective manner of preparing portions of financial statements that comply with accounting standards (see e.g. col. 6, lines 28-32).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al. (20050240467 A1) in view of ), in view of Caldwell (2014/0095363 A1), in further view of Bush (2015/0199352 A1).
Re-claims 12-16, Eckart et al., in view of Caldwell, do not teach the limitations as claimed. 
However, Bush teaches . The system of claim 11, wherein the assignment of an account of the trial balance to the leadsheet is associated with an indicator of a confidence that the account has been correctly assigned to the leadsheet. (see e.g. paragraph 0006 -Confidence can be established in a data quality program. Unknown or unsuspected relationships may be revealed. Information of which fields hold shared values may be discovered. --Discrepancies between expected relationships and identified relationships can be discovered. An accurate data structure on which to base further data quality analysis may be determined).
-- wherein assigning to the leadsheet includes comparing a third data item of the leadsheet with a plurality of predetermined leadsheet identifiers. (see e.g. paragraph 0063. --Additional statistics can be calculated; for example, the procedure may determine statistics may be gathered for each column, including the number of records, the number of records where the value in the field is found in the filter mask, the number of distinct values in the field, and the Sorensen-Dice coefficient (a statistic used to compare the similarity of two samples); 
--- wherein the communication interface is further configured to receive an identification that an account of the trial balance assigned to the leadsheet has been incorrectly assigned and that the account should be assigned to a different leadsheet. (see e.g. paragraph 0006)
-- wherein assigning to the leadsheet includes determining a measure of similarity between the first item and a predetermined identifier of the leadsheet and determining that the measure of similarity is greater than a threshold value (see e.g. paragraphs 0029, 0066 -The filter mask application module 112 uses the filter mask generated by the filter mask creation module 106 to compare values in records of a data set. The filter mask application module may determine (among other things) for a particular field of a data set, the following: a count of the number of values that match the characteristics specified by the filter mask, as discussed below, a percentage of the number of values that match the filler mask, and/or statistics that compare the similarity of the filter mask to the values, such as a Sorensen-Dice coefficient. Other statistics may also be determined that can be used to determine whether the field in the data set is a good match for the identified key field. --In some implementations, the report may identify one or more fields that are matches for a foreign key primary key relationship. For example, by comparing the percentage of records where the value in the field is found in the filter mask to a threshold, for example, 60%, and comparing the Sorensen-Dice coefficient to a threshold, for example 80%, and the percent intersection to a threshold, for example 95%. Fields which match all the thresholds are presented as potential matches to a user);
-- wherein assigning to the leadsheet includes determining a Sorensen-Dice coefficient of the first item and a predetermined identifier of the leadsheet and determining that the Sorensen-Dice coefficient of the predetermined identifier of the leadsheet is greater than any other Sorensen-Dice coefficient between the first data item and any other predetermined leadsheet identifier. (see e.g. paragraphs 0005, 0029). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Eckert et al., in view of Caldwell, and include the steps cited by Bush, in order to enforce referential integrity (see e.g. paragraph 0020).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al. (20050240467 A1),  in view of ), in view of Caldwell (2014/0095363 A1), in further view of Anderson et al. (US9361355).
Re-claim 20, Eckart et al., in view of Caldwell, do not explicitly teach the following limitations.
However, Anderson et al. teach a system of claim 1, wherein in response to a determination that the closest similarity is tied among the plurality of identifiers of the group of identifiers of the first data grouping: determine a measure of difference between the data item and each identifier of the group of identifiers of the first data grouping; identify a measure of difference that indicates the least difference, wherein an identifier is associated with the least difference identified measure of difference among the group of identifiers of the first data grouping; and in response to a determination that the least difference identified measure of difference is tied among a plurality of identifiers of the group of identifiers of the first data grouping, provide the identifier of the least difference measure of difference associated with an earlier sequential ordering as the matching identifier.
(see e.g. col. 1, lines 20-22:  abstract -In one aspect, in general, a method includes: receiving data records, the received data records each including one or more values in one or more fields; and processing the received data records to identify a matched data cluster to associate with each received data record. ----This information can include information of various types such as financial data or health care records, for example.) 
see e.g. col. 16, lines 23-31: The variant profiling engine 116 proceeds to identify tokens that are variants of each other based on a token similarity measure. Many token similarity measures are possible. One is to compare tokens for similarity based on edit distance. The Levenshtein edit distance counts the number of insertions, deletions and substitutions required to turn one word into another. Two words are more similar the smaller their edit distance. Another measure is to compare words based on phonetic similarity, for example using the soundex encoding.)
see e.g. col. 42, lines 63-67; col. 43, lines 1-16: Return to FIG. 11B. If many variant-pair records are found to be members of existing clusters, the set of clusters is deduplicated. If there is only one distinct cluster, the previous case applies. If there are several distinct clusters containing one or more variant-pair records of the current record, in one implementation, the best scores within each cluster and the corresponding matching variant pair record is recorded 1162 as evidence of the ambiguity or uncertainty of the cluster membership decision. The best match may be found 1164 by comparing the best score records from each distinct cluster. In the event of a tie, the current record is assigned to the cluster with lowest cluster id. In some implementations, the current record may be made a partial member of more than one cluster with weight determined by the relative scores with each cluster.
The associated cluster id is assigned 1153 to the current record. The data clusters 180 are updated 1154 with the current record. The cluster stores 170 are also updated 1168 with the cluster information associated with the current record, including the assigned cluster id and the list of alternative cluster membership pairings with their scores.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Eckert et al., in view of Caldwell, and include the steps cited by Anderson et al. , so that the best match may be found 1164 by comparing the best score records from each distinct cluster.(see e.g. col. 43, lines 4-5).

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. Applicant failed to explain the difference between the references and the current invention. The references still teach the limitations as claimed.
With respect to the 101 rejection, the amendments further describe  fundamental economic practices and certain methods of organizing human activities by identifying and providing data. They do not alter the abstract nature of the claims and does not add an inventive component that renders the claims patentable.  Therefore, the rejection is maintained.

Please note: Applicant has not properly traversed the Official Notice.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

May 4, 2022